Case 5:16-cv-03260-BLF Document 452-5 Filed 02/15/19 Page 1 of 14

EXHIBIT 161

to Space Data’s Opposition to Defendants’
Motion for Summary Judgment
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 5:16-cv-03260-BLF Document 452-5 Filed 02/15/19 CeRHFED COPY

 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA
SAN JOSE DIVISION
Case No. 5:16-cv-03260-BLF (NC)

HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

 

xX
SPACE DATA CORPORATION,
Plaintiff,
vs.
ALPHABET, INC., GOOGLE, LLC, and
LOON, LLC,
Defendants.
x

 

VIDEOTAPED DEPOSITION OF ROBERT JOHN
HANSMAN, JR., Ph.D., a witness called on behalf of
the Plaintiff, taken pursuant to the applicable
provisions of the Federal Rules of Civil Procedure,
before Valerie R. Johnston, Registered Professional
Reporter and Notary Public in and for the
Commonwealth of Massachusetts, at the Offices of
O'Brien & Levine Court Reporting Solutions, at 68
Commercial Wharf, Boston, Massachusetts, on

Thursday, December 13, 2018, commencing at 10:16 a.m

 

 

 

 

 

A
Court Reporters

1972 @ barkley.com
(310) 207-8000 Los Angeles (415) 433-5777 San Francisco (949) 955-0400 Irvine (858) 455-5444 San Diego
(810) 207-8000 Century City (408) 885-0550 San Jose (760) 322-2240 Palm Springs (800) 222-1231 Carlsbad
(916) 922-5777 Sacramento (800) 222-1231 Martinez (702) 366-0500 Las Vegas (800) 222-1231 Monterey
(951) 686-0606 Riverside (818) 702-0202 Woodland Hills (702) 366-0500 Henderson (516) 277-9494 Garden City
(212) 808-8500 New York City (347) 821-4611 Brooklyn (518) 490-1910 Albany (914) 510-9110 White Plains

(312) 379-5566 Chicago 00+1+800 222 1231 Paris 00+1+800 222 1231 Dubai 001+1+800 222 1231 Hong Kong

 

 
H
oO

he
Rk

Case 5:16-cv-03260-BLF Document 452-5 Filed 02/15/19 Page 3 of 14

 

Space Data that have been produced in the -- in
discovery in this action. It is my understanding
that I've -- that I haven't seen all of the
photographs that were produced in discovery.

Q. How many are missing?

MR. KAMBER: Objection. Argumentative,
asked and answered, foundation, assumes facts not in
evidence.

A. I don't know that any are missing.

Q. Okay. Who's Mini Ingersol, please?

MR. KAMBER: Objection. Foundation.

129

 

 

 

BARKLEY

 

 

ROBERT JOHN HANSMAN, JR., Ph.D. - AEO Court Reporters

 

 
N N
e 1s)

N
ul

Case 5:16-cv-03260-BLF Document 452-5 Filed 02/15/19 Page 4 of 14

 

Q. How many people from Google toured the
Chandler, Arizona facility?

A. I don't know the exact number.

 

130

 

 

BARKLEY

 

 

 

ROBERT JOHN HANSMAN, JR., Ph.D. - AEO Court Reporters

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 5:16-cv-03260-BLF Document 452-5 Filed 02/15/19 Page 5 of 14

 

 

Q. Give me your best sense, please.

MR. KAMBER: Objection. Calls for
speculation, lack of foundation.

A. Yeah. Just based on people in the pictures
and whatever looked to be somewhere around seven to
ten. I don't know.

Q. How many of -- of them were engineers for
Google?

MR. KAMBER: Objection. Foundation.

A. I -- I don't know.

How long did the tour last?
MR. KAMBER: Objection. Foundation.

A. I don't know.

Q. What were they showing during the tour,
please?

MR. KAMBER: Objection. Foundation.

A. Some of the things they were showing during
the tour was the launch of a balloon. They were
shown -- there's a -- a picture in the location
where the balloons are dipped. They seem -- were
shown an assembly area, and they were shown the
network operations center, I believe. I don't know
what else.

Q. All right, sir. What was said by Space

Data about its use of wind data during that tour,

131

 

 

BARKLEY

 

 

ROBERT JOHN HANSMAN, JR., Ph.D. - AEO Court Reporters

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 5:16-cv-03260-BLF Document 452-5 Filed 02/15/19 Page 6 of 14

 

computer.

Q. Who's Dan McCloskey, please?

MR. KAMBER: Objection. Foundation.

A. The name is familiar, but I can't recall
specifically.

Q. Who's Michael Pearson, please?

A. I don't know.

MR. KAMBER: Objection. Foundation.

QO. You talk about the residuals clause in the
NDA in your report, do you not, sir?

A. Can you point me to where that is.

Q. No. I'm asking to see what you recall
first. Do you -- do you recall talking about the
party's NDA at all?

MR. KAMBER: Objection. Vague as to you're
referring to a portion of his report, but you're
refusing to actually point him to it.

A. (Witness reviews documents) I don't think I
talked about it but...

Q. Well, let me ask you this question: Is it
your opinion, sir, in this case that Google relied
on its unaided memory of what it learned from Space
Data in its Loon work?

MR. KAMBER: Objection. Vague.

A. I don't know that there was anything

139

 

 

 

BARKLEY

 

 

ROBERT JOHN HANSMAN, JR., Ph.D. - AEO Court Reporters

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 5:16-cv-03260-BLF Document 452-5 Filed 02/15/19 Page 7 of 14

 

particularly relevant from the Space Data. So lI
don't know whether they relied on their unaided
memory or not.

Q. Okay. And you're not intending to offer
any opinion on that issue in this case?

A. Iwas only asked to look at the specific
materials. That's all I've looked at.

Q. When did Google hire Richard DeVaul?

MR. KAMBER: Objection. Foundation.

A. I don't know.

Q. What's Google's affirmative defense in its

first answer in this case?
MR. KAMBER: Objection. Foundation.

A. What was the question again?

Q. What's Google's first affirmative defense

in its first answer in this litigation, Dr.
Hansman?

A. I don't know.

Q. It's independent development. What does

the phrase, independent development, mean to you?

MR. KAMBER: Objection. Foundation, vague,

calls for a legal opinion.
A. Yeah. I don't know what the legal
definition is.

Q. Have you ever heard of the phrase,

140

 

 

ROBERT JOHN HANSMAN, JR., Ph.D. - AEO

 

BARKLEY

 

 

Court Reporters

 

 
10

11

12

13

14

15

16

17

22

23

24

25

Case 5:16-cv-03260-BLF Document 452-5 Filed 02/15/19 Page 8 of 14

 

independent development, in your many years in this
business?
A. Not --
MR. KAMBER: Objection. Vague.
A. -- exactly that -- that way. You know, I
mean, from the construct developed independently.
Q. All right. And are you aware that Google
has the burden of proof on showing or proving
independent development?
MR. KAMBER: Objection. Foundation, calls
for a legal opinion.
A. I don't know the legal basis.
Q. Can you explain can Google didn't have an
opening report on Loon independent development?
MR. KAMBER: Objection. Foundation, calls
for a legal opinion.

A. No.
MR. KAMBER: Objection. Foundation.
Q. You don't know who Richard DeVaul is,

right? We've already established that.

A. Yeah.

141

 

 

 

BARKLEY

 

 

ROBERT JOHN HANSMAN, JR., Ph.D. - AEO Court Reporters

 

 
co ~J

> PRE H &
a tO

Hh
~J

18

19

20

21

22

23

24

25

Case 5:16-cv-03260-BLF Document 452-5 Filed 02/15/19 Page 9 of 14

 

MR. KAMBER: Objection. Asked and
answered.
Q. And can you describe what DeVaul's role in
the Loon development was at any level?
MR. KAMBER: Objection. Foundation, vague.
A. No.
Q. Who's Dan Piponi?
A. I don't know.

MR. KAMBER: Objection. Foundation.

Oe
ee
eee
Q. One way or the other?
MR. KAMBER: Same objections.
Q. Who's Astro Teller?
MR. KAMBER: Objection. Foundation.
Astro Teller?
Yeah.

I don't know Astro Teller.

Oo FP O P

Who is Cliff Biffle?
MR. KAMBER: Objection. Foundation.

A. I don't know.

142

 

 

 

BARKLEY

 

 

ROBERT JOHN HANSMAN, JR., Ph.D. - AEO Court Reporters

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 5:16-cv-03260-BLF Document 452-5 Filed 02/15/19 Page 10 of 14

 

of Loon and Google?
MR. KAMBER: Objection. Foundation.

A. I don't know.

any role in the development of Loon and Google?

MR. KAMBER: Objection. Foundation.

knowledge.

T-H-R-U-N?
MR. KAMBER: Objection. Foundation.
A. Sebastian Thrun is a -- is a AI control
theory guy who I believe was at Stanford and may
have been at Caltech. I can't recall.

Q. Did Astro Teller have any role in

 

Q. Did Astro Teller play any development --

Q. Did Biffle play any role in the development

A. Since I don't know who they are, I have no

Q. That would follow, who's Sebastian Thrun,

developing Loon at Google?
MR. KAMBER: Objection. Foundation.
A. Astro Teller? I don't know.
Q. Did Sebastian Thrun play any role in
developing Loon and Google?
MR. KAMBER: Objection. Foundation.
A. I don't know if he had any role in Loon. I
he's had other roles at Google.
Q. Yeah. He was the founder of what became
143

 

ROBERT JOHN HANSMAN, JR., Ph.D. - AEO

 

BARKLEY

 

 

Court Reporters

 

 
o>}

BHRHRHRHERHEHEHRHRHEHR Ree ee =

N
ul

Case 5:16-cv-03260-BLF Document 452-5 Filed 02/15/19 Page 11 of 14

 

known as Waymo, isn't that correct, sir?

MR. KAMBER: Objection. Foundation --

A. He -- he --
MR. KAMBER: -- assumes facts not in
evidence.
A. He was involved with it. Whether he was
the founder I don't know.
OO
ee
Pe
eee
ee
Eee
eee
ee
A
Eee
eC
ee
ee
a7
Frc (elm
Eee
a
Q. Is there a relationship between Eric Teller

144

 

 

 

BARKLEY

 

 

ROBERT JOHN HANSMAN, JR., Ph.D. - AEO Court Reporters

 

 
10

11

12

13

14

h
o1

Hh
O*

Case 5:16-cv-03260-BLF Document 452-5 Filed 02/15/19 Page 12 of 14

 

and Astro Teller, do you know?
MR. KAMBER: Objection. Foundation.

A. I don't know.

Q. Please look at the '678 and confirm that
Eric Teller is a named inventor.

A. (Witness reviews document) Yes. Eric
Teller is listed as a named inventor.

Q. Yeah. I'll tell you that's the same guy,
Astro. Astro is -- is Nicknamed not for Astroturf
but because he had a haircut that looked like
Astroturf when he was a high school student.

Do you see that Cliff Biffle is another
named inventor?

Yes

Josh Weaver?

Yes

. |

145

 

 

 

BARKLEY

 

 

ROBERT JOHN HANSMAN, JR., Ph.D. - AEO Court Reporters

 

 
re en on

o>}

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 5:16-cv-03260-BLF Document 452-5 Filed 02/15/19 Page 13 of 14

 

 

Q. So Meyer does a damage report where she
assumes, as every damage expert does, liability.
Google's lawyers give you their report and say we
want you to do a technical rebuttal saying there was
no trade secret misappropriation or breach of the
contract, is that right?

MR. KAMBER: Objection. Argumentative,
vague, compound. It also misstates the Meyer
report.

A. So what I -- what I said in my report is
that Dr. Meyer's report offers opinions concerning
Space Data's alleged damages with respect to Space
Data's misappropriation and breach. Contract claims
in connection with those opinions that included
various statements assumptions and purported
understandings about Google's exposure to and use of
asserted trade secrets and their supposed benefit to
Google in its development of Loon. I've been asked
by Google to assess the reasonableness and accuracy
of various of Dr. Meyer's statements, assumptions,

and understandings pertaining to the asserted

146

 

 

BARKLEY

 

 

ROBERT JOHN HANSMAN, JR., Ph.D. - AEO Court Reporters

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 5:16-cv-03260-BLF Document 452-5 Filed 02/15/19 Page 14 of 14

 

COMMONWEALTH OF MASSACHUSETTS )
SUFFOLK, SS. )

I, Valerie Rae Johnston, Shorthand Reporter
and Notary Public in and for the Commonwealth of
Massachusetts, do hereby certify that there came
before me on the 13th day of December 2018 at X
p.m., the
person hereinbefore named, who was by me duly
Sworn to testify to the truth and nothing but the
truth of his knowledge touching and concerning the
matters in controversy in the cause; that he was
thereupon examined upon his oath, and his
examination reduced to typewriting under my
direction; and that the deposition is a true
record of the testimony given by the witness.

I further certify that I am neither attorney
or counsel for, no related to or employed by, any
attorney or counsel employed by the parties hereto
or financially interested in the action.

In witness whereof, I have hereunto set my
hand and affixed my notarial seal this 20th day

of December 2018.

 

Notary Public

My commission expires: 8/5/22

206

 

 

 

BARKLEY

 

 

ROBERT JOHN HANSMAN, JR., Ph.D. - AEO Court Reporters

 

 
